Citation Nr: 1233574	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-16 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUES
 
1.  Entitlement to service connection for gastroesophogeal reflux disease.
 
2.  Entitlement to service connection for a left shoulder disorder.
 
3.  Entitlement to a rating in excess of 10 percent for residuals of a right shoulder muscle strain.
 
4.  Entitlement to a rating in excess of 10 percent for status post left ankle injury. 
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
M. Turner, Associate Counsel

INTRODUCTION
 
The Veteran served on active duty from July 1998 to July 2001.
 
This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in St. Louis, Missouri.
 
 
FINDINGS OF FACT
 
1.  Gastroesophogeal reflux disease was not demonstrated in-service, and it is not shown to be related to service or to a service connected disorder.  
 
2.  A left shoulder disorder was not demonstrated in-service, and it is not shown to be related to service or to a service connected disorder.  
 
3.  For the period prior to July 9, 2009, residuals of right shoulder strain were not characterized by limitation of motion to the shoulder level.
 
4.  For the period from July 9, 2009 to April 23, 2010, the Veteran's residuals of right shoulder strain were characterized by limitation of motion to shoulder level.
 
5.  Since April 23, 2010, the Veteran's residuals of right shoulder strain have not been characterized by limitation of motion at shoulder level.
 
6.  During the appellate term residuals of a left ankle injury were not characterized by a marked limitation of left ankle motion, with the exception of the period during which a temporary total rating for convalescence was in effect.
 
 


CONCLUSIONS OF LAW
 
1.  Gastroesophogeal reflux disease was not incurred in service, nor was it caused or aggravated by a service connected disability, including residuals of a right shoulder strain.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).
 
2.  A left shoulder disorder was not incurred in service, nor was it caused or aggravated by a service connected disability, including residuals of a right shoulder strain.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.
 
3.  For the period prior to July 9, 2009 the criteria for a rating in excess of 10 percent for residuals of a right shoulder strain were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2011).
 
4.  For the period from July 9, 2009 to April 23, 2010, the criteria for a rating of 20 percent for residuals of a right shoulder strain were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201.
 
5.  Since April 23, 2010, the criteria for a rating in excess of 10 percent for residuals of a right shoulder strain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201.
 
6.  The criteria for a rating in excess of 10 percent for residuals of a left ankle injury were not met, with the exception of the period when a temporary total rating for convalescence was in effect.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2011).
 
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The requirements of 38 U.S.C.A. § 51-3 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in January and February 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  This case was most recently readjudicated in January 2012.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 
 
Service connection
 
The Veteran contends that gastroesophogeal reflux disease and a left shoulder disorder are related to his military service or to a service connected disability.  Specifically, he contends that he developed a left shoulder disorder as a result of compensating for his right side, and that he developed gastroesophogeal reflux disease due to the pain medications that he took for his right shoulder disability.
 
Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).
 
To establish entitlement to service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
 
A. Left shoulder disability
 
The Veteran's service treatment records do not contain a diagnosis of, or treatment for, a left shoulder disability.  The Veteran does not contend that he injured his left shoulder in service.  Rather, he contends that he sustained an overuse type left shoulder injury as the result of the restrictions on use of his right shoulder. 
 
The Veteran was afforded a VA examination in January 2011.  He reported that his left shoulder had bothered him for the last three years.  There was no known injury.  The Veteran reported that he could not sleep on his left side due to discomfort, and that he had pain when he held his children or carried objects with folded arms.  There was no pain with overhead or hanging type loads.  The Veteran reported left shoulder pain and weakness but no deformity, giving way, stiffness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, or effusions.  Following an examination the examiner diagnosed left biceps tendonitis.  The examiner opined that the Veteran's left biceps tendonitis was less likely than not the result of his right shoulder disability, reasoning that tendonitis is a condition that can come and go according to activity and rest cycles, and can vary in intensity.  
 
The evidence preponderates against finding that any left shoulder disorder, to include left biceps tendonitis, is related to either the appellant's military service or to a service connected right shoulder disability.  The only medical opinion of record addressing the etiology of any left shoulder disorder is that of the January 2011 VA examiner, who opined that it was less likely than not that a left shoulder disorder was due to the right shoulder disability.  While the Veteran may believe that his left shoulder disorder was caused or aggravated by his right shoulder, he lacks the medical training and expertise necessary to competently make such an association.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  There is no medical evidence linking any left shoulder disorder to his right shoulder disability.
 
Entitlement to service connection for a left shoulder disorder is denied. 
 
B. Gastroesophogeal reflux disease   
 
The Veteran's service treatment records do not show any diagnosis of, or treatment for, gastroesophogeal reflux disease.  The Veteran does not, however, contend that he developed gastroesophogeal reflux disease in service.  Rather, he contends that the disease developed as a result of taking non-steroidal anti inflammatory drugs (NSAIDs) to treat his right shoulder pain.
 
Private and VA treatment records reflect that the Veteran is diagnosed with gastroesophogeal reflux disease, but they do not express any opinion about the etiology of the disease.
 
The Veteran was afforded a VA examination to determine the etiology of his gastroesophogeal reflux disease in January 2011.  The examiner opined that it is less likely than not that the disease is caused by his use of pain medication to treat his orthopedic disabilities.  The examiner explained that the Veteran's reflux condition had multiple other variables, such as depression/anxiety and stress, being a night time worker and sleeping during the day, being overweight, and meal choices.  It was opined that these factors were more likely contributory than his NSAID use.  
 
In a written statement, the Veteran disagreed with the examiner's conclusions because his reflux began problems prior to working the night shift.  
 
The evidence preponderates against finding that the Veteran's gastroesophogeal reflux disease is related to his service or to a service connected disability.  While the Veteran may believe that such an association exists, he lacks the medical training and expertise to provide a competent opinion as to this matter.  Espiritu.  There is no medical evidence linking gastroesophogeal reflux disease to the Veteran's right shoulder disability or to medication taken for that disability.  The VA examiner opined that there were numerous other factors which were more likely contributory.  While the Veteran notes that he developed symptoms of gastroesophogeal reflux disease prior to beginning to work on a night shift, night work was only one of several factors which the VA examiner opined was influencing the severity of the Veteran's gastroesophogeal reflux disease, and these factors did not include NSAID use.
 
Entitlement to service connection for gastroesophogeal reflux disease is denied.
 
Increased Rating
 
The Veteran contends that his right shoulder and left ankle disabilities are more severe than are encompassed by the respectively assigned 10 percent ratings.
 
Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.
 
Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
A.  Right shoulder
 
The Veteran's VA treatment records reflect continuing complaints about his right shoulder.
 
The Veteran, who is left handed, was afforded a VA examination of his shoulder in January 2008. At that time, the Veteran reported right shoulder pain which was treated with NSAIDs and physical therapy.  Reportedly, the course since onset was progressively worse.  Physical examination revealed a full range of right shoulder motion. There was some pain with internal rotation.  The examiner opined that the right shoulder injury had a mild effect on chores, shopping, and exercise, and a moderate effect on sports.  There were no effects on recreation, travelling, feeding, bathing, dressing, grooming, or toileting.
 
On his notice of disagreement dated in September 2008 the Veteran claimed that he had "incapacitating episodes" of shoulder pain daily.  He alleged that at times the pain was so intense that he could hardly move his arm.  He felt there was limitation of shoulder motion.  
 
In his April 2009 substantive appeal the Veteran reported shoulder pain even at rest.  He reportedly could fully flex his right shoulder, but this caused severe pain.  The Veteran felt that the examiner did not fully document his complaints of pain with motion of the right shoulder. 
 
A treatment record dated July 9, 2009 indicated that the Veteran's arm movement was restricted to shoulder level on the right side.  Range of left shoulder motion was normal.  There were no additional measurements of range of right shoulder motion until an April 23, 2010 VA examination.
 
At the April 23, 2010 VA examination the Veteran reported having right shoulder pain, weakness, stiffness, instability, rare locking, and lack of endurance.  He denied signs of inflammation.  He took pain medication but he reported that it did not help much.  He reported flare ups of severe pain occurring five days out of seven which lasted about seven hours.  Flare ups were reportedly precipitated by lifting and overuse of the right shoulder and alleviated by ice, rest, and medication.  The Veteran felt that his motion was limited by 90% during flare ups; however, there was no objective evidence of such severe limitation at any time.  

Physical examination revealed right shoulder motion from 0 to 140 degrees of forward flexion and abduction, 0 to 90 degrees of external rotation, and 0-35 degrees of internal rotation.  The examiner indicated that the Veteran had pain at the extremes of motion.  There was no further limitation after repetitive motion testing.
 
The Veteran reported that he missed work four days per month due to right shoulder pain.  He reported problems lifting, carrying, pushing, pulling, decreased strength, and pain.  The examiner assessed the Veteran's right shoulder problem as preventing sports, severely affecting chores, and moderately effecting exercise, recreation, and travelling. 
 
At a January 2011 VA examination the Veteran reported having right shoulder pain when holding his children or carrying objects with folded arms.  There was no pain with hanging or overhead type loads.  The Veteran took medication for his right shoulder pain which provided partial relief.  The Veteran reported right shoulder weakness, but denied deformity, giving way, stiffness, incoordination, decreased speed of joint motion, or episodes of subluxation.  Physical examination revealed right shoulder tenderness at the biceps tendon insertion.  There was slight tendon grinding.  The Veteran had full range of right shoulder motion, with no additional limitation after three repetitions.  There was no locking, popping, or indication of discomfort with range of motion testing.  Grip strength was normal and no sensory abnormalities were found. 
 
The examiner did not assess the functional limitations caused by the Veteran's right shoulder alone.  The examiner did, however, opine that the combined effects of his right and left shoulder disorders caused decreased mobility, decreased manual dexterity, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength, and pain.  The examiner assessed the Veteran's problems with his shoulders would have moderate effects on chores, shopping, exercise, sports, recreation, traveling, and driving; and mild effects on feeding, bathing, toileting, and grooming.
 
In an April 2011 written statement, the Veteran reported that he had chronic problems with his right shoulder including difficulty with lifting his right arm above chest level and just below shoulder height out to the side.
 
At a December 2011 VA examination the Veteran demonstrated a full range of right shoulder motion without pain.  Motion was still full after three repetitions.  The Veteran did not report any flare ups of his right shoulder disability.  The examiner assessed that the Veteran did not have any functional impairment or functional loss due to his right shoulder.  He did not have localized tenderness or pain to palpation of the shoulder.  There was no guarding of the right shoulder.  Muscle strength was normal.  There was no history of recurrent dislocation of the shoulder.  The examiner assessed that the Veteran's right shoulder disability did not impact his ability to work.  
 
The RO analogized the Veteran's shoulder disorder to an impairment of the clavicle or scapula, 38 C.F.R. § 4.71a, Diagnostic Code 5203.  However, Diagnostic Code 5201, addressing limitation of motion of the shoulder, also applies.  Pursuant to these diagnostic codes, a rating of 10 percent applies when a Veteran has malunion of the clavicle or scapula or nonunion of the clavicle or scapula without loose movement.  A rating of 20 percent applies for nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  A 20 percent rating also applies for limitation of motion of the arm at shoulder level, or limitation of motion of the non-dominant arm midway between the side and shoulder level.  A 30 percent rating applies for limitation of motion of the dominant arm midway between side and shoulder level or limitation of motion of the non-dominant arm to 25 degrees from the side.  A 40 percent rating applies to limitation of motion of the dominant arm to 25 degrees from the side.  
 
The evidence preponderates against finding that the Veteran met the criteria for a rating in excess of 10 percent prior to the treatment record on July 9, 2009 which showed limitation of shoulder motion to shoulder level.  Limitation of motion was not demonstrated to a compensable level prior to July 9, 2009, and there was no indication of nonunion or dislocation of the clavicle or scapula.  Since no further range of motion testing was done until April 23, 2010, the Veteran is entitled to a 20 percent rating from July 9, 2009 to April 23, 2010.  

Notably, the Veteran demonstrated 140 degrees of flexion and abduction at the April 23, 2010 examination, and a full range of right shoulder motion at the VA examinations in January and December 2011.  This evidence shows that he no longer met the criteria for a 20 percent rating for limitation of the arm to shoulder level beginning April 23, 2010 and the currently assigned 10 percent rating adequately compensates his right shoulder disability during this time period.  
 
The evidence shows that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's primary symptom is right shoulder pain, which can result in limited shoulder motion.  The Veteran did not have any unusual symptoms.  There is also no evidence such as repeated hospitalizations or material effects on employment due to the right shoulder disability alone.  While the Veteran reported that he missed work regularly due to his right shoulder disability, there is no objective evidence that missed work was due solely to the right shoulder disability as he has various other orthopedic complaints including left shoulder problems.  In this regard, the Board observes that no time and attendance records were offered by the Veteran in support of his claim.
 
B.  Left ankle
 
VA treatment records show continued treatment for left ankle pain throughout the appeal period.  The Veteran was recently prescribed a brace for his left ankle. 
 
At a VA examination in January 2008, the Veteran reported that he had left ankle pain that he treated with medication.  Physical examination revealed left ankle pain and stiffness.  There was no deformity, giving way, instability, weakness, episodes of dislocation or subluxation, locking episodes, effusions, or inflammation.  Range of left ankle motion was 0 to 50 degrees of dorsiflexion without additional limitation after repetitive use.  It was noted that there was a November 2007 physician note indicating full range of motion of the left ankle.  The examiner opined that there were no significant effects of the left ankle disability on the Veteran's employment.  There were mild effects on chores, shopping, exercise, and sports.  There were no effects on traveling, feeding, bathing, dressing, toileting, or grooming.  
 
In his September 2008 notice of disagreement the Veteran reported that he had left ankle pain.  He felt that his range of left ankle motion was restricted and that the joint was stiff.  On his VA Form 9 dated in April 2009 the Veteran reported that bone spurs were found in his ankle and surgery was recommended.
 
An orthopedic note from August 2009 indicated that the Veteran's left ankle had marked anterior osteophytosis and a loose body.  The Veteran reported some locking episodes and anterior discomfort.  He only dorsiflexes to neutral on the left due to the impingement of the osteophytes.  Otherwise, he had a good looking joint with well preserved joint spaces.  Arthroscopic surgery was recommended and the Veteran was scheduled for a consult for that.  
 
The Veteran had arthroscopic surgery of his left ankle in February 2010 and he was assigned a temporary 100 percent rating for convalescence from the date of his surgery until April 1, 2010.  There was a memorandum showing that the Veteran was able to return to work the day after his surgery so the temporary 100 percent rating was continued for one month following surgery.  Treatment notes reflect that the Veteran did not follow post-surgery treatment instructions but reported that he was doing well.  
 
At a February 2011 VA examination the Veteran reported taking medication for his ankle pain with good results.  The Veteran reported that instability, pain, stiffness, and weakness of the left ankle.  He stated that he had daily locking episodes.  There was no incoordination or decreased speed of joint motion.  The Veteran reported repeated effusions.  There were no symptoms of inflammation.  The Veteran reported severe weekly flare ups precipitated by prolonged sitting and relieved by medication.  This impacted the Veteran's ability to walk.  He was able to stand for 15 to 30 minutes and to walk a quarter of a mile.  He had a very slight antalgic gait on the left.  Examination of the joint did not show objective evidence of ankle instability, tendon abnormality, or angulation.  The Veteran had 10 degrees of dorsiflexion and 30 degrees of plantar flexion.  Plantar flexion decreased to 20 degrees after repetitive motion.  The examiner opined that the most important limiting factor was weakness.  X-rays showed mild degenerative changes to the tibiotalar joint and along the medial aspect of the left ankle. 
 
The Veteran reported that he was off work for six weeks following his left ankle surgery.  The examiner assessed the Veteran's left ankle disability as having severe effects on chores, shopping, exercise, sports, recreation, travelling, and driving and moderate effects on feeding, bathing, dressing, toileting, and grooming.
 
At a December 2011 VA examination the Veteran reported constant left ankle pain that was aggravated by activities but alleviated by medication.  He reported that pain medication completely subdued pain for several hours.  The Veteran reported that he missed 15 days of work in the last year due to left ankle pain.  Physical examination revealed 25 degrees of plantar flexion with pain beginning at 20 degrees, and 10 degrees of plantar dorsiflexion with pain at 10 degrees.  Plantar flexion was reduced to 20 degrees after repetitive motion testing.  There was pain on movement, swelling, and reduced motion of the left ankle but otherwise no functional loss.  The ankle was not tender to palpation and strength was full.  No laxity of the ankle was demonstrated.  The Veteran reported that he always used an ACE wrap on his left ankle.  The left ankle disability did not affect the Veteran's ability to work. 
 
A normal range of ankle dorsiflexion is from 0 to 20 degrees.  Normal ankle plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71 (2011).

A limitation of ankle motion is rated as 10 percent disabling when the limitation is moderate, and 20 percent disabling when it is marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Higher ratings require ankylosis which was not shown here.   
 
The examination findings do not show a marked limitation of left ankle motion.  While there was limited motion, the limitations shown were not more than moderate in nature.  There is no evidence that the appellant at any time lost more than half of the normal range of ankle motion.  While there was evidence of some instability of the ankle, the Veteran was been prescribed an ankle brace, and physical examination in December 2011 showed a negative ankle drawer test, and a negative talar tilt test.  Hence, any instability is not so severe as to amount to marked limitation of motion.  A higher rating requires more severe limitation of motion than the Veteran's, which ranged over time from full to reduced by approximately half.  Hence, entitlement to an increased schedular rating for a limitation of left ankle motion is not shown. 
 
The evidence preponderates against finding that the Veteran's symptoms present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b); Thun.  The Veteran's primary symptoms are weakness, pain, and a limitation of motion.  The Veteran did not have any unusual left ankle symptoms that are unique from many other veterans who suffer from a similar disability.  There is no evidence such as repeated hospitalizations or material effects on employment due to the left ankle disorder alone.  Save for the term when the appellant underwent left ankle surgery there is no evidence that he missed work was due solely to this disability.  Hence, entitlement to an extraschedular evaluation is not in order. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER
 
Entitlement to service connection for a left shoulder disorder is denied.
 
Entitlement to service connection for gastroesophogeal reflux disease is denied.
 
Entitlement to a rating in excess of 10 percent for the Veteran's right shoulder disability is denied for the period prior to July 9, 2009.
 
Entitlement to a rating of 20 percent for the Veteran's right shoulder disability is granted for the period July 9, 2009 to April 23, 2010, subject to the laws and regulations governing the award of monetary benefits.
 
Entitlement to a rating in excess of 10 percent for the Veteran's right shoulder disability is denied for the period beginning April 23, 2010.
 
Entitlement to a rating in excess of 10 percent for the Veteran's left ankle disability is denied. 
 
 
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


